STATE OF MICHIGAN

                            COURT OF APPEALS



ESTATE OF EDWARD CROCKER, by JAMIE                                  UNPUBLISHED
LYNN SHELTON, Personal Representative,                              February 22, 2018

               Plaintiff/Counterdefendant-
               Appellant,

v                                                                   No. 335887
                                                                    Wayne Circuit Court
MELVINDALE MOBILE HOME PARK, INC.,                                  LC No. 15-011817-NO

               Defendant/Counterplaintiff-
               Appellee.


Before: JANSEN, P.J., and SERVITTO and SHAPIRO, JJ.

JANSEN, P.J. (concurring)

       I concur in the result only.

        I disagree with the majority’s conclusion that plaintiff’s testimony, offered to prove that
Crocker gave notice of the dangerous condition, was not hearsay. The statements made by
Crocker, the declarant, were not made while Crocker was under oath, and are offered to prove
the truth of the matter, that defendant had notice of the dangerous condition or defect. MRE
801(c).

       However, I agree with the majority that plaintiff provided sufficient evidence to create a
question of fact that the alleged defect was the result of defendant’s active negligence, and
therefore, the notice requirement is nevertheless satisfied. I would reverse on that basis alone.


                                                            /s/ Kathleen Jansen




                                                -1-